Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Young Sun Kwon on May 18, 2022.

The application has been amended as follows: 
	In the claim:

In claim 6, at line 1: after the “laser welding method according to claim”, replace the number “3”, with the number - -1- -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1 and 4-7 is indicated within the last Final Office action, filed January 07, 2022.

With respect to the prior art of record of Yoshida et al (US 2015/0360320 A1) and Kruger et al (US 2016/0250717 A1) and Martukanitz et al (US 2008/0047939 A1) does not show the claimed invention of claim 1.
The combination of Yoshida et al and Kruger et al, with Martukanitz et al fails to teach of a device including a diffractive optical element member and configured to form the multiple laser beam from the parallel laser beam incident on the diffractive optical element member, a condensing lens configured to condense the multiple laser beam, and a deflecting scanner configured to deflect the multiple laser beam; the diffractive optical element member includes an element forming area formed with a diffractive optical element, a first non-forming area that is disposed adjacent to the element forming area on a first side in a moving direction of the element forming area and is not formed with the diffractive optical element, and a second non-forming area that is disposed adjacent to the element forming area on a second side opposite to the first side in the moving direction of the element forming area and is not formed with the diffractive optical element, the element forming area is configured to emit a diffracted multiple beam from the parallel laser beam using the diffractive optical element, the diffracted multiple beam composed of a plurality of beams including the first beam and the second beam in the multiple laser beam, the first non-forming area is configured to emit a first transmitted beam as at least a part of the main beam of the multiple laser beam, the first transmitted beam being the parallel laser beam having passed through the first non-forming area without being diffracted, and the second non-forming area is configured to emit a second transmitted beam as at least a part of the main beam of the multiple laser beam, the second transmitted beam being the parallel laser beam having passed through the second non-forming area without being diffracted; the device includes a rectilinear moving device configured to linearly reciprocate the diffractive optical element member in the moving direction between a first position where the parallel laser beam is irradiated to a portion overlapping the first non-forming area and the element forming area such that the multiple laser beam including the first transmitted beam forming at least the part of the main beam and the diffracted multiple beam is emitted, and a second position where the parallel laser beam is irradiated to an area overlapping the element forming area and the second non-forming area such that the multiple laser beam including the diffracted multiple beam and the second transmitted beam forming at least the part of the main beam is emitted; and the rectilinear moving device is driven to linearly reciprocate the diffractive optical element member between the first position and the second position, and the multiple laser beam is condensed in a front-focus defocused state or a rear-focus defocused state with respect to the first boundary portion of the first member and the second boundary portion of the second member so as to irradiate the multiple laser beam to the first boundary portion of the first member and the second boundary portion of the second member to weld together the first boundary portion of the first member and the second boundary portion of the second member as required by independent claim 1.

With respect to the prior art of record of Yoshida et al (US 2015/0360320 A1) and Kruger et al (US 2016/0250717 A1) and Martukanitz et al (US 2008/0047939 A1) does not show the claimed invention of claim 4.
The combination of Yoshida et al and Kruger et al, with Martukanitz et al fails to teach of a device including a diffractive optical element member and configured to form the multiple laser beam from the parallel laser beam incident on the diffractive optical element member, a condensing lens configured to condense the multiple laser beam, and a deflecting scanner configured to deflect the multiple laser beam; the diffractive optical element member includes an element forming area formed with a diffractive optical element, and a non-forming area that surrounds the element forming area and is not formed with the diffractive optical element, the element forming area is configured to emit a diffracted multiple beam from the parallel laser beam using the diffractive optical element, the diffracted multiple beam composed of a plurality of beams including the first beam and the second beam in the multiple laser beam, and the non-forming area is annular and is configured to emit a transmitted beam as at least a part of the main beam of the multiple laser beam, the transmitted beam being the parallel laser beam having passed through the non-forming area without being diffracted; the diffractive optical element member is disposed such that the parallel laser beam is irradiated to a portion overlapping the element forming area being circular and the non-forming area in a circumferential direction, and the device includes a circularly moving device configured to circularly move the diffractive optical element member around an optical axis of the parallel laser beam without rotating the diffractive optical element member itself; and the circularly moving device is driven to circularly move the diffractive optical element member, and the multiple laser beam is condensed in a front-focus defocused state or a rear-focus defocused state with respect to the first boundary portion of the first member and the second boundary portion of the second member so as to irradiate the multiple laser beam to the first boundary portion of the first member and the second boundary portion of the second member, while circularly moving the main beam, to weld together the first boundary portion of the first member and the second boundary portion of the second member as required by independent claim 4.

With respect to the prior art of record of Yoshida et al (US 2015/0360320 A1) and Kruger et al (US 2016/0250717 A1) and Martukanitz et al (US 2008/0047939 A1) does not show the claimed invention of claim 5.
The combination of Yoshida et al and Kruger et al, with Martukanitz et al fails to teach of a device including a diffractive optical element member and configured to form the multiple laser beam from the parallel laser beam incident on the diffractive optical element member, a condensing lens configured to condense the multiple laser beam, the condensing lens including a focal position moving lens configured to move a focal position, to which the multiple laser beam is condensed, in an optical axis direction along an optical axis of the multiple laser beam, and a deflecting scanner configured to deflect the multiple laser beam; the diffractive optical element member includes an element forming area formed with a diffractive optical element, and a non-forming area that is disposed adjacent to the element forming area and is not formed with the diffractive optical element, the element forming area is configured to emit a diffracted multiple beam from the parallel laser beam using the diffractive optical element, the diffracted multiple beam composed of a plurality of beams including the first beam and the second beam in the multiple laser beam, and the non-forming area is configured to emit a transmitted beam as at least a part of the main beam of the multiple laser beam, the transmitted beam being the parallel laser beam having passed through the non- forming area without being diffracted; the diffractive optical element member is disposed such that the parallel laser beam is irradiated to a portion overlapping the element forming area and the non-forming area, and the device is configured to emit the multiple laser beam including the diffracted multiple beam and the transmitted beam forming at least the part of the main beam; and the focal position moving lens is driven such that the focal position to which the multiple laser beam is condensed is caused to be in a front focus state and a rear focus state alternately with respect to the first boundary portion of the first member and the second boundary portion of the second member, so as to irradiate the multiple laser beam to the first boundary portion of the first member and the second boundary portion of the second member to weld together the first boundary portion of the first member and the second boundary portion of the second member as required by independent claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        May 18, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761